Citation Nr: 1128034	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  05-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1981.  The Veteran subsequently joined the United States Army National Guard, from which he apparently was retired in 2003, with 25 years of service.  

This appeal arises from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) remanded the Veteran's claim in December 2007 and July 2009.  The purpose of the remands was to ensure the Veteran was properly notified and to obtain a medical opinion.  A February 2008 letter to the Veteran included the additional notice required.  VA medical opinions were obtained.  The development ordered in the remands has been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service treatment records in August and December 1978 and July 1980 include complaints of back pain.  

2.  January 2003 computed tomography scan revealed lumbar degenerative disc disease, with bulging disc at L3-4.  

3.  Competent medical evidence does not link the currently diagnosed disorders of the lumbar spine to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claim in May 2003.  The RO sent him a letter in July 2003 which explained how the Veteran could help with his claim, how VA could help the Veteran with his claim, and what evidence was necessary to support his claim.  In December 2007 the Board remanded the claim to ensure the Veteran received proper notice.  A February 2008 letter from VA to the Veteran explained what was still needed from him and how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records were obtained.  The private and VA medical records identified by the Veteran were obtained.  The Veteran was afforded a VA examination and medical opinions were obtained.  In February 2008 the Veteran indicated he had no further evidence to submit.  

No further notice to the Veteran or assistance with his claims is necessary.  

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Factual Background.  Report of Physical Examination at enlistment in December 1976 indicated the spine was normal.  On his Report of Medical History the Veteran denied having a history of recurrent back pain.  

In August 1978, service treatment records reveal the Veteran complained of low back pain.  He denied any trauma.  In December 1978, the Veteran again complained of lower back pain, reporting he had been in the field for two days and then played football the previous day.  A muscle strain was diagnosed.  

July 1980 service treatment records indicate the Veteran reported having back pain for the past 30 days, but there was no known history of back trauma.  Muscle strain was diagnosed.  

January 1981 separation examination revealed the Veteran's spine was normal.  

The Veteran was separated from active duty in February 1981.  He enlisted in the United States Army National Guard in May 1981.  Thereafter, November and December 1986, April 1991, September 1994, and April 1996 Reports of Physical Examination indicate the spine was normal.  On his Reports of Medical History in November and December 1986, April 1991, September 1994, and April 1996 the Veteran denied having a history of recurrent back pain.  

Service records reveal the Veteran  was on active duty for training from July 13, 1996 to July 27, 1996.  While conducting a Land Navigation Course on July 16, 1996 he fell down twisting his left ankle.  He went to the battalion aid station the next day, the records from which make no reference to back complaints.  

An April 2001 Report of Physical Examination, indicated the Veteran's spine was normal and no history of recurrent back pain was indicated on his April 2001 Report of Medical History.  

The Veteran was examined at a private hospital in January 2003.  A January 2003 CT scan of the lumbar spine revealed straightening of the spine suggestive of spasm.  There were very minimal spondylotic changes throughout the lumbar spine level, as well as what appeared to be a very mild circumferential bulging disc at L3-4 interspace without significant compromise upon the thecal sac or neural roots.  

A February 2003 note from the Veteran's private cardiologist was received, which included the remark the Veteran had chronic low back pain secondary to muscle spasms/traumas.  

A VA general examination was conducted in August 2003.  The Veteran told the examiner he injured his ankle and back in 1996 during a training exercise in the Panama jungle.  He also reported having back pain since July 1996.  

A VA examination of the spine was conducted in September 2003.  The Veteran told the VA examiner he fell down a cliff approximately 14 to 15 feet during a land navigation course in 1996.  He stated he injured his low back and left ankle in the fall.  He reported he was treated in the field and at sick call and was on rest for two weeks.  His current complaints included an aching pain in the low back that was constant, sharp and radiated into his lower extremities.  After examining the Veteran, lumbar myositis and a bulging disc at L3-L4 (by CT scan) were diagnosed.  No opinion was offered by the examiner regarding any link between the in-service fall, and current back disability.  

A later VA electromyography (EMG) conducted in October 2004 was interpreted as suggestive of, but not conclusive of, left L5 radiculopathy and early demyelinating sensori-motor neuropathy.  A report of a November 2005 magnetic resonance imaging (MRI) showed mild gibbus deformity at the L1-L2 level which appeared secondary to arthritic changes  at the anterior inferior margin of the first lumbar vertebra.  No canal stenosis, or other vertebral abnormality was seen.  

A January 2006 Medical Certificate from Dr. L.A. Villafane Carmona revealed she diagnosed a bulging disc L3, L4 and peripheral neuropathy with changes at L1 and L2 (suggesting an old trauma).  

In December 2007 the Board remanded the claim and requested a claims folder review and a medical opinion.  A VA physician reviewed the claims folder and service treatment records in October 2008.  He concluded the diagnoses of bulging disc at L3 and L4 and lumbar mysositis were not at least as likely as not secondary to military service.  He pointed out that there was no evidence of back trauma or back pain after the incident in which the Veteran fell during a navigation drill.  There also was no evidence within one year after service which might show the claimed back disability was related to service.  

In July 2009 the Board again asked the physician who reviewed the claims folder for a medical opinion.  He was asked if it was at least as likely as not the current low back disorder began in service during the period between 1977 and 1981.  The VA physician wrote the following:  

It is evident on today's record review that on the dates after complaints of back pain of 1978 and 1980 that [the Veteran] reported himself without problems of low back on the report of medical histories ... and was found with normal spine evaluations are in periodic medical evaluations... therefore the back pain which is eluded to from 1978 and 1980 resolved.  

Analysis.  Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element required is medical evidence of a current disability.  From January 2003, both private and VA records include diagnoses of disorders of the lumbar spine.  The evidence of record demonstrates there are current diagnoses of low back disorders.  

The second element required to support a claim for service connection, is evidence of in-service incurrence of the disorder.  A review of the record provides three possible theories of how the current low back disorders were incurred in service.  

In this case there are service treatment records which include complaints of back pain in 1978 and 1980.  Those records demonstrate there were symptoms of back pain in service which may represent the onset of the current low back disorders.  

In addition the Veteran reported injuring his back while on active duty for training in July 1996.  The Board finds the statements of the Veteran that he injured his back in July 1996 are not credible.  July 1996 service records document this event, but only mention an injury to the ankle.  There is no record of any complaints, treatment or diagnosis of any back disorder in July 1996.  

The Veteran also claims he has had back pain since July 1996.  While the Veteran is certainly competent to describe his pain, his statements are inconsistent with the contemporaneous records and subsequent Reports of Medical Examination and Reports of Medical History do not include any history of recurrent back pain.  Notably there are no complaints of back pain dated prior to May 2003 when the Veteran submitted his claim for VA benefits.  Thus, the Veteran's statements that he injured his back in July 1996 and has had back pain since that date are not credible and therefore of no probative value.  

In the alternative, there is evidence of complaints of back pain in service in 1978 and 1980, and therefore there is competent, credible evidence of an in-service disease or injury to which current disability could relate.  However, the only evidence linking the current low back disorders to service are the statements of the Veteran.  The private medical records submitted by the Veteran indicate there may be old trauma but they do not refer to trauma in service or in any way link the current low back disorders to service.  

In certain circumstances lay evidence may be sufficient to provide evidence of a nexus between service and the claimed disability.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  The low back disorders currently diagnosed were first seen on CT scan.  While the Veteran is certainly competent to describe his pain, he is not qualified to diagnose degenerative disc disease of the lumbar spine or to link it to a specific cause.  It is not the type of disability which has readily identifiable features which may be identified by observation or description alone.  

In this case, the Veteran is not competent to provide testimony regarding the etiology of his lumbar myositis and bulging disc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Therefore, his unsubstantiated statements regarding the etiology of his low back disorders do not provide competent evidence of a link between service and the current disability.   The Veteran's lay opinion is also substantially outweighed by the VA opinions.  

In this regard, the only competent evidence of record addressing a possible link between service and the onset of the currently diagnosed low back disorders are the October 2008 and July 2009 VA medical opinions.  In October 2008 and July 2009, the VA physician reviewed the claims folder and service treatment records.  He specifically commented on the medical records he found relevant.  The VA physician correctly pointed out that both examinations and reports of history dated between 1980 and 2001, do not include any diagnoses of a spine disorder or any report of recurrent back pain.  He concluded the back pain in service had resolved.  He relied upon the contemporaneous medical record in reaching his conclusion.  He found nothing in the record to support the Veteran's claim that he had back symptoms since 1996 or that his current back disorders were related to his duties in service.  The Board places great probative value on his opinion.  

Evidence of a link between service and the current disability may also be based on the regulations providing presumptive service connection for certain chronic disorders, including arthritis, shown within the initial post service year.  38 C.F.R. §§ 3.307, 3.309 (2010).  There is no evidence of arthritis of the back dated within one year of service separation in February 1981.  

Thus, there is no credible competent evidence which provides a link between the currently diagnosed low back disorders and service.  The preponderance of the evidence is against the claim for service connection for low back disorders.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


